MDS Reports Third Quarter 2008 Results Continuing to Take Action to Improve Profitability Toronto, Canada, September 4, 2008 - MDS Inc. (TSX: MDS; NYSE: MDZ), a leading provider of products and services to the global life sciences markets, today reported its third quarter 2008 results for the period ended July 31, 2008.For the quarter, MDS reported total revenue of $321 million, net loss of $10 million and loss per share from continuing operations of $0.08 including restructuring and asset impairment charges. Net revenue was $298 million and adjusted EBITDA was $41 million compared to $308 million and $49 million in the prior year, respectively.Adjusted earnings per share were $0.06, down from $0.13 in the prior year. Quarterly Highlights · Reported net revenue of $298 million, down 3% from $308 million in the prior year.Excluding the impact of foreign exchange plus acquisitions and divestitures, net revenue decreased 5%. · Reported adjusted EBITDA of $41 million, down 16% from $49 million in the prior year. · Reported adjusted earnings per share of $0.06, down from $0.13 in the prior year. · MDS Pharma Services reported $122 million in net revenue up from $118 million in the prior year and a loss of $2 million in adjusted EBITDA compared to a gain of $4 million in the prior year.The business delivered another quarter of strong new business wins, up 42% from prior year to $169 million. · MDS Nordion continued to deliver solid performance in the third quarter, with adjusted EBITDA of $23 million versus $22 million last year. Reported revenue was $72 million, compared to $76 million last year which included $7 million in revenue for product lines sold in 2008. · MDS Analytical Technologies reported $104 million in revenue and adjusted EBITDA of $21 million compared to $114 million and $27 million in the prior year, respectively. · During the quarter, MDS repurchased 1.0 million Common shares for $15 million under its Normal Course Issuer Bid.Year-to-date 1.9 million shares have been repurchased for $32 million. “During the quarter, we took actions to improve profitability across our businesses and were able to achieve a step-up in adjusted EBITDA versus Q2,” said Stephen P.
